Citation Nr: 1448273	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-04 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for pseudofolliculitis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In March 2014, the Board remanded this matter for additional development.  The purposes of the remand have been met and this matter is now ripe for adjudication.


FINDING OF FACT

The Veteran's pseudofolliculitis manifests with an abnormal texture and hyperpigmentation in an area exceeding six square inches.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, DCs 7806 & 7800 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, of the information and evidence VA will obtain, and of the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided this required notice and information in a January 2011 letter.  He has not alleged any notice deficiency during the processing or adjudication of this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA and private treatment records have been obtained.  The Veteran has also undergone several VA Compensation and Pension examinations, which are adequate for rating purposes.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  
38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The undersigned VLJ complied with 38 C.F.R. § 3.103(c)(2) when conducting the September 2011 hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran testified to the severity of his symptoms, indicating he had knowledge of the evidence required to substantiate his claim.  He was later provided a VA examination for a report on the severity of his symptoms.  He has not identified any prejudice in the conduct of the hearing.  Shinseki v. Sanders, supra.

Finally, the Board's March 2014 remand directives were completed.  In sum, the record reflects that the facts pertinent to the claims being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claims on the merits.

Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).  Pyramiding, the evaluation of the same disability under various diagnoses, is not permitted. 38 C.F.R. § 4.14 (2013).

Consistent with the facts, separate evaluations may be assigned for separate periods of time based on the facts found-that is, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The Veteran's pseudofolliculitis is currently rated as 0 percent disabling under DC 7806, which applies to dermatitis or eczema.  38 C.F.R. § 4.118 , DC 7899-7806.  See also 38 C.F.R. § 4.27 (setting forth the explanation for hyphenated diagnostic codes).  He contends that his pseudofolliculitis should be compensably rated because he has been advised to stop shaving altogether.  He reports essentially complying with this directive, and that he shaves only about once every six months.  He reports that it takes months for his skin to heal after shaving, and that it gets bloody and infected.  He complains of severe discomfort and disruption to his life, as well as scarring.  The Board notes the Veteran is also service connected for tinea versicolor, a skin condition that also affects his neck and cheeks.

Under DC 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  If rating the skin condition under DC 7800 (disfigurement of the head, face, or neck) or any of the DCs pertaining to scars (DCs 7801, 7802, 7803, 7804, or 7805) would result in a higher disability rating, the rater is directed to those codes.  38 C.F.R. § 4.118, DC 7806.

The evidence does not suggest that the Veteran's pseudofolliculitis covers more than 5 percent of his body or exposed areas, and he does not so contend.  At the June 2010 VA examination, the examiner estimated less than 3 percent coverage.  

In September 2011, the Veteran asserted that he took a steroid pill to treat his pseudofolliculitis.  The preponderance of the evidence is against this assertion.  He is competent to report medication that he took, as that is within the realm of his personal knowledge.  The Board does not find this statement probative, because it is not consistent with the more contemporaneous medical evidence.  At the June 2010 VA examination, he reported that he took fluconazole, a corticosteroid, for both of his service connected disabilities, pseudofolliculitis and tinea versicolor.  In January 2011, however, his prescribing physician clarified that the fluconazole was to treat the tinea versicolor, and that it was only prescribed for a month in December 2009.  His treatment records do not reflect that a corticosteroid pill was again prescribed.  The Board places more weight on the contemporaneous evidence that shows he took the corticosteroid for another condition than on the more recent statements he has made to VA in connection with his claim.  See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility).  The record also reflects a prescribed steroid cream, in July 2010, but a cream is topical and not systemic therapy.  He is therefore not entitled to an increased rating under the criteria in DC 7806.  
  
He does, however, meet the criteria for a higher rating under DC 7800, which pertains to scarring and disfigurement of the head, face, and neck.  Under this code, a 10 percent rating is warranted when one characteristic of disfigurement is met; a 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or with two or three characteristics of disfigurement; a 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features, or when there are four or five characteristics of disfigurement; an 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired set of features, or when there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.  

Note (1) to DC 7800 sets forth the eight characteristics of disfigurement: a scar five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at the widest part; the surface contour of the scar is elevated or depressed on palpation; the scar is adherent to underlying tissue; the skin is hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); there is underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and, the skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id., Note (1).

The June 2010 VA examination does not parcel out the Veteran's symptoms and attribute them to either his pseudofolliculitis or his tinea versicolor.  He was noted to have erythematous papules on his face and upper neck, and around to the back of his neck at his hairline, causing hyperpigmentation around the beard.  These cover less than 3 percent of exposed areas.  He also had hyperpigmentation on the right shoulder and chest that were scaly, covering less than 5 percent of total body surface.

Photographs received in September 2010 show a significant amount of raised bumps on the neck and face, along with some hyperpigmentation.

At the May 2014 VA examination, it was noted tinea versicolor was limited to the shoulders and chest.  The pseudofolliculitis caused multiple papules in the neck and beard area, with patches of superficial scars and hyperpigmentation in the beard area.  His disfigurement was quantified as four small scars totaling 1.2 by 0.3 centimeters, and hyperpigmentation in beard area totaling 2.5 by 1 centimeter.  Total area of disfigurement was listed as 3 square centimeters.

At the June 2014 VA examination, the size of the affected area increased to 1.5 by 0.5 centimeters and 2.5 by 1.5 centimeters, respectively, raising the total area to 3.75 square centimeters.  Photographs show a significant amount of hyperpigmentation in the neck area as well as raised bumps on the neck and face.

Based on a review of the evidence, including specifically the color photographs, and in resolving all doubt in the Veteran's favor, the Board finds that the criteria for a 30 percent initial rating are met.  The photographs clearly show that the his pseudofolliculitis causes an abnormal skin texture in almost his entire beard area.  He also has significant hyperpigmentation on his neck.  The Board finds that he meets the disfigurement characteristics of abnormal texture and hyperpigmentation to the skin in an area exceeding six square inches.  He is therefore entitled to a 30 percent rating for pseudofolliculitis, which will be effective for the entire period under consideration.  The Board notes that it is not entirely clear that the hyperpigmentation is due to the pseudofolliculitis, as opposed to his tinea versicolor, but none of the examiners clearly explained how to differentiate the symptoms.  Mittleider v. West, 11 Vet. App. 181 (1998).  There is no pyramiding in awarding this rating, however, as the 10 percent rating assigned to his tinea versicolor is based on the systemic corticosteroid treatment.

The Board considered whether this claim should be referred for an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  In exceptional situations where the rating criteria is inadequate, the Board may refer the case for extraschedular consideration, because the Board is precluded by regulation from assigning extraschedular ratings in the first instance.  38 C.F.R. § 3.321(b)(1). 

Determining entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) involves three steps.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.   

The Board does not find referral for extraschedular consideration to be warranted.  Although the Veteran complains of discomfort, which is not contemplated by the rating schedule, there is no evidence that his pseudofolliculitis has caused marked interference with employment or frequent periods of hospitalization.  

Finally, the Board considered whether a claim for a total rating based on unemployability due to service-connected disability (TDIU) is raised from the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran has not asserted that he is unable to obtain or maintain substantially gainful employment because of pseudofolliculitis.  Indeed, at his September 2011 hearing, he testified that it did not impact work but rather impacted his social and community service activities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.









ORDER

An initial 30 percent rating is granted for pseudofolliculitis.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


